Citation Nr: 0717874	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed left 
shoulder pain, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed right 
shoulder pain, to include as due to an diagnosed illness.  

3.  Entitlement to service connection for a claimed right 
knee disorder.  

4.  Entitlement to service connection for claimed tinnitus.  

5.  Entitlement to service connection for headaches.






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to February 
1996.  He had service in Southwest Asia from October to 
December 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the RO.  

The issues of service connection for a bilateral shoulder 
disorder and tinnitus are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated right knee degenerative joint 
disease and patellofemoral syndrome are not shown to be due 
any event or incident of the veteran's active service or 
otherwise to be a manifestation of any undiagnosed illness.  

2.  The veteran's headache symptoms are shown as likely as 
not to have developed as a manifestation of an undiagnosed 
illness that was incurred in active service.  



CONCLUSIONS OF LAW

1.  The veteran's right knee disability manifested by 
degenerative joint changes and patellofemoral syndrome is not 
due to disease or injury that was incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred; nor is it a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  

2.  By extending the benefit of the doubt to the veteran, his 
headaches are due to an undiagnosed illness that was incurred 
in service during his participation in the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for a right knee disorder and 
headaches.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in October 2002, January 2003, March 2004, 
and August 2004, the RO informed the veteran that in order to 
establish service connection for a particular disability, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In January 2003 and March 2004, the RO also informed the 
veteran of the criteria to establish service connection for 
undiagnosed illnesses presumed to be the result of the 
veteran's participation in the Persian Gulf War.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the evidence which 
had been obtained in support of the veteran's appeal.  

Following such notices, the RO granted the veteran time to 
develop the record.  Not only did he submit treatment records 
and a statement from his wife, he underwent several 
examinations by VA.  

Although he declined to exercise his right to testify at a 
hearing on appeal, he and his representative submitted 
several arguments in support of his claim.  Thereafter, the 
RO adjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his appeal.

In considering this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Such notification was accomplished in 
March 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection for a 
right knee disorder and tinnitus.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with the foregoing claims of service 
connection.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  



II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis (degenerative 
joint disease), service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, VA may pay compensation to a veteran who served 
on active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War with a 
qualifying chronic disability.  38 U.S.C.A. §§ 1117, 1118.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117(f).  The veteran's DD Form 214 shows that he 
fulfills this requirement.  

The term "qualifying chronic disability" includes (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered to be 
medically unexplained. 38 C.F.R. § 3.317(a)(2)(C)(ii).  

The chronic disability claimed must not be attributable to 
any known clinical disease by history, physical examination, 
or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a),(b).  

The term "objective manifestations of a chronic disability" 
includes both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(3).  

"Signs" or "symptoms" that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following: (1) fatigue, (2) headache, (3) muscle or joint 
pain, (4) neurologic or neuropsychological signs or symptoms, 
(5) signs or symptoms involving the respiratory system, (6) 
gastrointestinal signs or symptoms, and/or (7) cardiovascular 
signs or symptoms. 38 C.F.R. § 3.317(b).  


B.  The Right Knee

The veteran contends that his right knee disability is the 
result of an injury sustained in a motor vehicle accident in 
service.  

The service medical records confirm that, in March 1988, the 
veteran was involved in a motor vehicle accident.  Although 
he sustained a small, superficial wound of the right leg, the 
X-ray studies of the right lower leg were normal.  Indeed, 
there were no findings of associated right knee involvement.  

In July 1989, the veteran complained of a three day history 
of systemic pain in the right lateral patella and lateral 
collateral ligament.  He denied precipitating trauma, and on 
examination, there were no findings of a right knee 
condition.  

The veteran remained on active duty for seven more years, 
during which time there were no complaints or findings of a 
right knee condition.  

Although the veteran has complained of polyarthralgia since 
shortly after his discharge from service, the current right 
knee disability was not manifested until many years later.  

Following a VA examination in May 2004, the diagnosis was 
that of degenerative joint disease.  However, the X-ray 
studies have not confirmed that diagnosis.  

Following a May 2005 VA examination, the veteran was found to 
have patellofemoral syndrome on the right.  The X-ray studies 
were essentially unremarkable, and the examiner opined that 
it was less likely than not that the veteran's right 
patellofemoral syndrome was the result of the March 1988 
motor vehicle accident. 

Hence, as there is no competent evidence linking the 
currently demonstrated to service, service connection on the 
basis of incurrence is not warranted.  

As the veteran's right knee condition is attributable to a 
known clinical diagnosis.  service connection on the basis 
being a manifestation of an undiagnosed illness is not 
warranted.  


C.  Headaches

The service medical records are negative for complaints or 
findings referable to headaches.  The veteran's wife has 
reports that he first complained of having headaches in 1997.  

The veteran was treated for headaches in April 2003 by Dr. B.  
However, the May 2004 VA neurologic examination found that 
the veteran was experiencing tension headaches.  

In addition, following the May 2004 examination, the VA 
examiner opined that the headaches were not related to any 
incident during the veteran's active duty.  The veteran 
contends that his headaches are associated with undiagnosed 
illness resulting from his participation in the Persian Gulf 
War.  

In support of his claim, the veteran has submitted evidence 
from a June 1997 VA conference call in which a physician 
stated that a diagnosis of tension headaches was considered 
an undiagnosed illness.  

During the May 2004 VA neurologic examination, the veteran 
reported that he had a six to seven year history of headaches 
which occurred once or twice a week and which lasted anywhere 
from one to three hours.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran's headaches as likely as not are a manifestation of 
an undiagnosed illness associated with his participation in 
the Persian Gulf War.  By extending the benefit of the doubt 
to the veteran, service connection for headaches as a 
manifestation of an undiagnosed illness is warranted.  



ORDER

Service connection for right knee disorder is denied.  

Service connection for headaches as a manifestation of an 
undiagnosed illness is granted.  



REMAND

The veteran also seeks service connection for tinnitus.  He 
contends that it is primarily the result of noise exposure he 
experienced as an infantryman and hover craft operator in 
service.  

During treatment in April 2003 by D. B., M.D., the veteran 
reportedly experienced ringing in his ears.  During VA 
outpatient treatment in April 2005, the veteran reportedly 
had a history of complaints of tinnitus.  

To date, the veteran has not had an examination in regard to 
his claim for service connection for tinnitus.  

The Board also finds that the veteran should be afforded a VA 
examination to ascertain the current extent of the claimed 
shoulder disorders.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of the claimed tinnitus 
and bilateral shoulder pain.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

2.  Following completion of all indicated 
development , the RO should readjudicate 
the issues of service connection for 
tinnitus and bilateral shoulder disorder.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


